                                                                                                                                                                                                       Page:        1
                                                      Case 8:17-bk-09732-CPM                      Doc 13         Filed 10/21/19             Page 1 of 4
                                                                                            FORM 1
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                         ASSET CASES
Case No:              17-09732                         CPM            Judge:        Catherine Peek McEwen                        Trustee Name:                      Nicole M. Cameron
Case Name:            Roca Labs Inc                                                                                              Date Filed (f) or Converted (c):   11/17/2017 (f)
                                                                                                                                 341(a) Meeting Date:               12/15/2017
For Period Ending:    09/30/2019                                                                                                 Claims Bar Date:                   06/25/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/               Est Net Value                Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled           (Value Determined by                Abandoned                  Received by                Administered (FA)/
                                                                                 Values               Trustee, Less Liens,               OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                          Exemptions,                                                                                Assets
                                                                                                        and Other Costs)

  1. roca Labs v. Cynthia Koroll                                                         Unknown                     Unknown                                                         0.00                         FA
  2. Zero Calorie Labs Roca Labs vs, Jodie Barnes                                        Unknown                     Unknown                                                         0.00                         FA
  3. Florida Unclaimed Funds (u)                                                              0.00                     150.57                                                 4,030.57                            FA
  4. Paypal account 1204895147681012587 (u)                                                   0.00                   11,580.97                                                       0.00                   11,580.97
INT. Post-Petition Interest Deposits (u)                                                 Unknown                          N/A                                                        0.00                   Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                          $0.00                  $11,731.54                                               $4,030.57                     $11,580.97
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                                                                 Page:   2
                                                    Case 8:17-bk-09732-CPM                     Doc 13        Filed 10/21/19            Page 2 of 4
12/29/17 - QR - sent request for Fl unclaimed funds $150.57 - NMC

3/17/18 - QR - emailed FTC counsel to determine status of lawsuit against Debtor entities - NMC

3/22/18 - RR unclaimed funds more $ found and rcvd; filed not of assets - NMC

3/28/18 - emailed DA for info on any outstanding lawsuits filed by Debtor prior to BK - NMC

5/30/18 - QR - FTC has not found corp assets yet and has filed a MSJ; emailed f/u to DA re: lawsuits - NMC

9/26/18 - QR - FTC won on summary judgment w/documentation as to damages to be filed with Court for final ruling; emailed FTC atty re: collectibility of judgment (this ruling
most likely negates state court liable cases) - NMC

11/21/18 - RR information regarding a paypal account from FTC; sent demand to paypal to release funds to BK estate - NMC

2/5/9 - QR - emailed f/u to atty for Paypal re: docs to prove who owns funds - NMC

6/22/19 - QR - sent Subp to Paypal for docs, R due 7/18/19; emailed f/u to FTC for any updates - NMC

7/20/19 - no R from Paypal; emailed BK Atty Kennedy (Mr. Juravin's individual case) to determine if funds from Paypal were sent to him - NMC

10/7/19 - QR - RR docs from Paypal; filed M/turnover as funds are in account marked as business and under Debtor's tax ID - NMC




Initial Projected Date of Final Report (TFR): 12/31/2020           Current Projected Date of Final Report (TFR): 12/31/2020

Trustee Signature:      /s/ Nicole M. Cameron         Date: 10/21/2019
                        Nicole M. Cameron
                        235 Apollo Beach Blvd., #231
                        Apollo Beach, FL 33572
                        (813) 645-8787
                                                                                                                                                                                                Page:           1
                                                     Case 8:17-bk-09732-CPM                  Doc 13
                                                                                              FORM 2
                                                                                                             Filed 10/21/19              Page 3 of 4
                                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-09732                                                                                            Trustee Name: Nicole M. Cameron
      Case Name: Roca Labs Inc                                                                                            Bank Name: Union Bank
                                                                                                                 Account Number/CD#: XXXXXX9332
                                                                                                                                         Checking
  Taxpayer ID No: XX-XXX6355                                                                            Blanket Bond (per case limit): $24,397,000.00
For Period Ending: 09/30/2019                                                                           Separate Bond (if applicable):


       1                2                             3                                             4                                                    5                   6                     7

Transaction Date    Check or               Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                      Code                                                            ($)
   03/23/18             3        State of Florida - Dept. of Financial     Payment of unclaimed funds -                          1229-000                 $4,030.57                                 $4,030.57
                                 Services                                  rcvd from State of Florida -
                                 200 E. Gains St.                          ck#652964
                                 Tallahassee, FL 32399-0358


                                                                                                           COLUMN TOTALS                                  $4,030.57                $0.00
                                                                                                                 Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                           Subtotal                                       $4,030.57                $0.00
                                                                                                                 Less: Payments to Debtors                    $0.00                $0.00
                                                                                                           Net                                            $4,030.57                $0.00




                                                                                  Page Subtotals:                                                         $4,030.57                $0.00
                                                                                                                                                                        Page:     2
                                             Case 8:17-bk-09732-CPM                   Doc 13   Filed 10/21/19     Page 4 of 4



                                                                                                  TOTAL OF ALL ACCOUNTS
                                                                                                                                                    NET             ACCOUNT
                                                                                                                 NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                                    XXXXXX9332 - Checking                                               $4,030.57                  $0.00             $4,030.57
                                                                                                                        $4,030.57                  $0.00             $4,030.57

                                                                                                                (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                                        transfers)            to debtors)
                                                    Total Allocation Receipts:                       $0.00
                                                    Total Net Deposits:                           $4,030.57
                                                    Total Gross Receipts:                         $4,030.57



Trustee Signature:   /s/ Nicole M. Cameron   Date: 10/21/2019

                     Nicole M. Cameron
                     235 Apollo Beach Blvd., #231
                     Apollo Beach, FL 33572
                     (813) 645-8787




                                                                            Page Subtotals:                                            $0.00                $0.00
